Order filed, June 14, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00281-CV
                                 ____________

    EMMA E. DU BOIS, INDIVIDUALLY AND IN HER CAPACITY AS
   REPRESENTATIVE OF THE ESTATE OF DORA MILLER DU BOIS,
                      DECEASED, Appellant

                                         V.

   BRENDA DUBOIS BRADLEY, INDIVIDUALLY AND AS AGENT IN
    SUCCESSION OF DORA MILLER DU BOIS, DECEASED, ET AL,
                         Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-73434


                                      ORDER

      The reporter’s record in this case was due May 31, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jennifer Philips, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM